Citation Nr: 0615576	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  06-09 711	)	DATE
	)
	)


THE ISSUE

Whether a February 28, 1958 decision of the Board of 
Veterans' Appeals should be revised or reversed due to 
claimed clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

[The issues of entitlement to service connection for an 
acquired psychiatric disability; and entitlement to service 
connection for a gastrointestinal disability, recurrent 
throat infection, mucous membrane damage, and internal organ 
disability, claimed as due to in-service toxic poisoning are 
the subjects of a separate Board decision.]



INTRODUCTION

The moving party served on active duty from March 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on a July 2005 motion filed by the moving 
party's representative which sought revision of a February 
1958 Board decision on the basis of CUE.   


FINDINGS OF FACT

1.  In a February 1958 decision, the Board denied the moving 
party's claim of entitlement to service connection for 
schizophrenic reaction.

2.  The Board's February 1958 decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The February 1958 Board decision did not contain CUE.  38 
C.F.R. § 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, contends that 
the February 1958 Board decision was clearly and unmistakably 
erroneous in failing to grant service connection for 
schizophrenic reaction.  The representative has essentially 
argued that the Board committed CUE in failing to make an 
explicit finding that the increase in severity of the moving 
party's pre-existing psychiatric disability was due to the 
natural progression of the condition.  

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was made law.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  



Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2005).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2005); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2005); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2005).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2005); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C. § 
1153; 38 C.F.R. § 3.306.

The law and regulations pertaining to presumption of 
soundness and aggravation have remained essentially unchanged 
since 1958.

Analysis

The moving party, through his representative, contends that 
the February 1958 Board decision was clearly and unmistakably 
erroneous in failing to grant service connection for 
schizophrenic reaction.  The representative has essentially 
argued that the Board committed CUE in failing to make an 
explicit finding that the increase in severity of the moving 
party's pre-existing psychiatric disability was due to the 
natural progression of the condition as opposed to in-service 
aggravation.  

A plain reading of the Board's February 1958 decision, 
however, reveals that the Board did in fact make such 
finding.  Page three of the February 1958 decision states, 
"[t]he Board finds that the evidence of record clearly and 
unmistakably establishes the preservice existence of a 
chronic neuropsychiatric disorder and that the symptoms 
reported during service were due to the inherent nature of 
the schizophrenic reaction of long standing and did not 
reflect increase in disability or warrant a finding of 
aggravation" (emphasis added). 

By finding that the "symptoms reported during service were 
due to the inherent nature of the schizophrenic reaction of 
long standing," the Board conveyed its finding that the in-
service symptoms were part of the natural progression of the 
moving party's neuropsychiatric disability.  While the Board 
used the term "inherent nature," rather than the phrase 
"natural progression," both phrases mean virtually the same 
thing, namely that any increase in symptomatology during 
service was the result of the natural course of the moving 
party's psychiatric condition.  The Board does not believe 
that "magic words" are required to fulfill the Board's 
obligation to make a specific finding that any increase in 
disability is due to the natural progress of the disease.  
Cf. Joyce v. Nicholson, 19 Vet. App. 36 (2005).  The clear 
import of the Board's holding that "the symptoms reported 
during service were due to the inherent nature of the 
schizophrenic reaction" is that any increase in the moving 
party's symptomatology during service was the result of the 
natural progress of his neuropsychiatric condition.

The Board therefore finds that the February 1958 Board 
decision did not contain CUE, in that a specific finding was 
made that the increase in severity of the moving party's pre-
existing psychiatric disability was due to the natural 
progression of the condition.  Moreover, the Board applied 
the proper legal standard in evaluating the evidence of 
record at the time of its February 1958 decision.  
Specifically, the Board correctly applied the "clear and 
unmistakable" evidence standard in finding first that the 
moving party's neuropsychiatric condition pre-existed service 
and second that such condition was not service-aggravated.

The remainder of the moving party's contentions center around 
whether the evidence of record in 1958 was sufficient to 
rebut the presumption of soundness and aggravation contained 
in 38 U.S.C. § 1111.  His arguments in this vein reflect 
little more than a disagreement with how the Board weighed 
the evidence in the record at the time of its 1958 decision.  
As noted above, however, the specific CUE allegation must 
assert more than mere disagreement with how the facts of the 
case were weighed or evaluated.  To present a valid claim of 
CUE, the moving party and his representative cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  This, however, 
appears to be exactly what they have asked the Board to do.  
The Board does not accept such invitation.  To the extent 
that it merely seeks to have the evidence re-weighed, 
including under the "clear and unmistakable" evidence 
standard, the purported CUE claim fails.  

In denying the moving party's CUE claim, the Board has 
considered whether the proper remedy in this case is either 
denial or dismissal.  In this regard, the Board has 
considered the Court's holding in Simmons v. Principi, 
17 Vet. App. 104 (2003), to the effect that if the moving 
party is only asserting disagreement with how VA (or the 
Board) evaluated the facts before it, the claim should be 
dismissed without prejudice because of the absence of legal 
merit or lack of entitlement under the law.  The Board 
believes, however, that given the circumstances of this case, 
denial is more appropriate.  

The primary focus of the moving party's argument was that the 
Board failed to make a specific finding, as required by law, 
that the in-service increase in the moving party's 
psychiatric symptomatology was the result of the natural 
progress of this disease.  The thrust of this argument is 
that the Board made an error in applying (or not applying) 
the law.  Such argument constitutes a valid CUE claim, and 
the failure of such argument warrants denial not dismissal.  

While the moving party also asserts disagreement with how the 
Board evaluated the facts before it in 1958 (which would 
normally warrant dismissal), such argument is subordinate to 
the moving party's claimed error of law.  Accordingly, denial 
of the claim, as opposed to dismissal, is warranted.  In any 
event, denial of the claim is arguably more beneficial to the 
moving party in that it allows him to appeal directly to the 
Court without having to refile his motion before the Board.

In short, the Board finds that the February 1958 Board 
decision did not contain CUE.  The Board applied the proper 
legal standard currently set forth in 38 U.S.C. § 1111 in 
finding that the moving party's neuropsychiatric disability 
clearly and unmistakably pre-existed service and was not 
aggravated thereby.  The Board also made the required legal 
finding that any increase in the severity of the moving 
party's neuropsychiatric condition was the result of the 
natural progression of the disease.  Again, to the extent 
that the moving party disagrees with how the Board evaluated 
the evidence before it in 1958, such does not constitute a 
valid CUE claim.  Accordingly, the moving party's claim of 
CUE in the February 1958 Board decision is denied.



ORDER

The claim of CUE in the February 1958 Board decision is 
denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



